

Exhibit 10(e)


LINCOLN NATIONAL CORPORATION
EMPLOYEES' SUPPLEMENTAL PENSION BENEFIT PLAN




Section 1
General


1.1 Effective as of January 1, 1983, Lincoln National Corporation, an Indiana
Corporation (the "Company") has established the Lincoln National Corporation
Employees' Supplemental Pension Benefit Plan (the "Plan").
 
1.2 This Plan is for the participants of the Lincoln National Corporation
Employees' Retirement Plan, which plan is maintained for employees of Lincoln
National Corporation and its affiliates who retire, or have retired, under the
said plan and the beneficiaries of such participants.


1.3 The Company and any of its affiliates which with the written consent of the
Chief Executive Officer of the Company adopt the Plan are referred to below
collectively as the "Employers" and individually as an "Employer".


1.4 This Plan is completely separate from the Lincoln National Corporation
Employees' Retirement Plan and is not funded or qualified for special tax
treatment under the Internal Revenue Code.


1.5 The purpose of the plan is to restore retirement benefit payments to those
participants, and the beneficiaries of such participants, who retire or have
retired under the Lincoln National Life Corporation Employees' Retirement Plan
and whose retirement benefits are, or will be, reduced by the limitations
imposed by section 415 of the Internal Revenue Code of 1954, as amended.


1.6 Any action required or permitted to be taken by any Employer under the Plan
shall be by resolution of its Board of Directors, or by a person or persons
authorized by resolution of its Board of Directors.





       

--------------------------------------------------------------------------------

 




Section 2
Eligibility


2.1 Any participant in the Lincoln National Corporation Employees' Retirement
Plan who retires or has retired under said plan, or such participant's
beneficiary, shall be entitled to a benefit, payable hereunder in accordance
with section three of this Plan, equal to the excess, if any, of



  (A) The amount of such participant's or surviving beneficiary's annual benefit
under the Lincoln National Corporation Employees' Retirement Plan computed under
the provisions of the said plan, without regard to the above-mentioned
limitations of section 415 of the Internal Revenue Code.



over



  (B) The amount of such participant's or surviving beneficiary's annual benefit
actually payable for each year under the Lincoln National Corporation Employees'
Retirement Plan, computed under the provisions of the said retirement plan and
subject to the above-mentioned limitations of section 415 of the Internal
Revenue Code.



2.2 The benefits payable under the Plan shall be payable to a participant and
the participant's beneficiary in the same manner and subject to all the same
options, conditions, privileges and
restrictions as are applicable to the benefits payable to a participant or to
the beneficiary of a participant under the Lincoln National Corporation
Employees' Retirement Plan.


2.3 The Plan does not constitute a contract of employment, and participation in
the Plan will not give any employee the right to be retained in the employ of
any Employer nor any right to or
claim to any benefit under the Plan, unless such right or claim has specifically
accrued under the terms of the Plan.




Section 3
Benefits


3.1 The benefits under this Plan shall become payable when a participant retires
and begins to receive payments or to a retired participant or beneficiary
receiving payments under the Lincoln National Corporation Employees' Retirement
Plan, and shall be payable in the same manner and at the same time as the
participant's or beneficiary's benefits under the said retirement plan are paid.


3.2 In the event that a person entitled to benefits under the Plan is declared
incompetent and a conservator or other person legally charged with the care of
this person or of his estate is appointed, any benefits to which such person is
entitled under the Plan shall be paid to such conservator or other person
legally charged with the care of this person or of his estate.
 
 

 



       

--------------------------------------------------------------------------------

 


3.3 The benefits payable to any Participant under the Plan may not be
voluntarily or involuntarily assigned or alienated.




Section 4
Amendment or Termination


4.1 Lincoln National Corporation may amend or terminate this Plan at any time,
but such amendment or termination shall not adversely affect the rights of any
participant or beneficiary then receiving benefits, or the beneficiary of any
participant then receiving benefits under this Plan.




Section 5
Employee's Rights or Title to Funds


5.1 The Plan is deemed to be an unfunded plan and no Employer has any obligation
to set aside, earmark, or entrust any fund, policy, or money with which to pay
any obligations under the Plan.


5.2 The amount of any benefit payable under the Plan with respect to any
Participant shall be paid from the general revenues of the Employer that last
employed that Participant.


5.3 Any participant or beneficiary shall be and remain a general creditor of an
Employer with respect to any promises to pay under the Plan in the same manner
as any other creditor who has a general claim for an unpaid liability.

 




       

--------------------------------------------------------------------------------

 


LNC Resolution No. 745
1.  Adopted November 8, 1984




WHEREAS, The Corporation maintains the Lincoln National Corporation Employees,
Supplemental Pension Benefit Plan (the "Plan"); and


WHEREAS, Amendment of the Plan is now considered desirable;


NOW, THEREFORE, BE IT RESOLVED, That by virtue and in exercise of the amending
power reserved to the Corporation by subsection 4.1 of the Plan, the Plan is
amended
effective November 8, 1984, as follows:


1.    By adding the following as the last sentence of subsection 2.1 of the
Plan:


"In the event of a change of control of Lincoln National Corporation, as defined
for purposes of the Lincoln National Corporation Executives' Severance Benefit
Plan (as in effect immediately prior to such change of control), any participant
in the Lincoln National Corporation Employees' Retirement Plan who terminates
employment with a nonforfeitable right to benefits under that plan within two
years after such change of control shall be deemed to have retired under that
plan for purposes of this Plan.".


2.    By adding the following as the last sentence of subsection 4.1 of the
Plan:


"In the event of a change of control of Lincoln National Corporation, as defined
for purposes of the Lincoln National Corporation Executives' Severance Benefit
Plan (as in effect immediately prior to such change of control), no amendment or
termination of this Plan shall adversely affect the right of any participant to
the benefits accrued to the participant or to payment of such benefits under the
terms of this Plan as in effect immediately prior to such change of control."





 


--------------------------------------------------------------------------------

     